 

Exhibit 10.15

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CAPITALA SENIOR LOAN FUND II, LLC
(A Delaware Limited Liability Company)

 

DATED AS OF December 20, 2018

 

THEse securities ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOuLd be aware that they will be required to
bear the financial risks of this investment for an indefinite period of time.

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1   DEFINITIONS   ARTICLE 2   GENERAL PROVISIONS      
Section 2.1 Amendment and Restatement of Existing Agreement 9 Section 2.2
Formation of Fund 9 Section 2.3 Fund Name 9 Section 2.4 Registered Agent and
Office 9 Section 2.5 Purpose and Powers of the Fund 9 Section 2.6 Fiscal Year 9
Section 2.7 Liability of Members 10 Section 2.8 Member List 10       ARTICLE 3  
      FUND CAPITAL AND INTERESTS         Section 3.1 Capital Commitments 10
Section 3.2 Temporary Advances 11 Section 3.3 Defaulting Members 11 Section 3.4
Interest or Withdrawals 12 Section 3.5 Admission of Additional Members 12      
ARTICLE 4         ALLOCATIONS         Section 4.1 Members Receiving Allocations
12 Section 4.2 Allocation of Net Profits and Net Losses 12 Section 4.3 Special
Allocations 12 Section 4.4 Loss Limitation 14 Section 4.5 Curative Allocations
14 Section 4.6 Tax Allocations:  Code Section 704(c) 15 Section 4.7 Other
Allocation Rules 15

 

-i- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page   ARTICLE 5   DISTRIBUTIONS       Section 5.1 General 15 Section 5.2
Withholding 16 Section 5.3 Reserves; Certain Limitations; Distributions in Kind
16       ARTICLE 6   MANAGEMENT OF FUND       Section 6.1 Board of Managers 16
Section 6.2 Appointment and Removal of Managers 17 Section 6.3 Meetings of the
Board of Managers 17 Section 6.4 Delegation of Authority 18 Section 6.5
Investment Committee 19 Section 6.6 Administrative Services Agreement 20 Section
6.7 Leverage Matters 20 Section 6.8 Specific Consent Regarding Affiliate
Transactions 20 Section 6.9 Reliance by Third Parties 20 Section 6.10
Partnership Representative 21 Section 6.11 Fund Expenses 21 Section 6.12 Action
by the Members 21       ARTICLE 7   DUTIES; LIABILITY; INDEMNIFICATION      
Section 7.1 Duties 21 Section 7.2 Outside Transactions; Investment
Opportunities; Time and Attention 21 Section 7.3 Limited Liability; Exculpation
22 Section 7.4 Indemnification 23       ARTICLE 8   TRANSFERS OF FUND INTERESTS;
WITHDRAWALS       Section 8.1 Transfers by Members 24 Section 8.2 Withdrawal by
Members 26

 

-ii- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page   ARTICLE 9   TERM, DISSOLUTION AND LIQUIDATION OF FUND       Section
9.1 Term 27 Section 9.2 Dissolution 27 Section 9.3 Wind-down 27       ARTICLE 10
  ACCOUNTING, REPORTING AND VALUATION PROVISIONS       Section 10.1 Books and
Accounts 29 Section 10.2 Financial Reports; Tax Return 29 Section 10.3 Tax
Elections 30 Section 10.4 Confidentiality 30 Section 10.5 Valuation 32      
ARTICLE 11   MISCELLANEOUS PROVISIONS       Section 11.1 [Reserved] 32 Section
11.2 Force Majeure 32 Section 11.3 Applicable Law 33 Section 11.4 Waivers 33
Section 11.5 Notices 33 Section 11.6 Construction 33 Section 11.7 Amendments 34
Section 11.8 Legal Counsel 34 Section 11.9 Execution 34 Section 11.10 Binding
Effect 34 Section 11.11 Severability 35 Section 11.12 Entire Agreement 35

 

-iii- 

 

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CAPITALA SENIOR LOAN FUND II, LLC
(A Delaware Limited Liability Company)

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Capitala Senior Loan Fund II, LLC, a Delaware limited liability
company (the “Fund”), made and entered into as of December 20, 2018, is by and
between Capitala Finance Corp., a Maryland corporation (the “BDC”) and Trinity
Universal Insurance Company, a Texas corporation (“Trinity” and, together with
the BDC, the “Members”). Capitalized terms used but not defined herein shall
have the meanings set forth in ARTICLE 1.

 

RECITALS

 

WHEREAS, the Fund was formed on January 5, 2015 by the filing of its certificate
of formation with the Delaware Secretary of State with the name Capitala Senior
Liquid Loan Fund I, LLC and was initially governed by the Limited Liability
Company Agreement of the Fund dated as of January 5, 2015 (the “Original
Agreement”);

 

WHEREAS, the Original Agreement was amended and restated in its entirety by a
First Amended and Restated Limited Liability Company Agreement dated as of March
24, 2015 (the “Existing Agreement”);

 

WHEREAS, as of June 29, 2018, Stephen Riddell was replaced by Peter Sherman as a
BDC Manager pursuant to Section 6.2(b) of the Existing Agreement;

 

WHEREAS, as of June 29, 2018, Stephen Riddell was replaced by Peter Sherman as
the BDC’s appointee to the Investment Committee pursuant to Section 6.5(b) of
the Existing Agreement;

 

WHEREAS, as of November 27, 2018 the certificate of formation of the Fund was
amended to change the name of the Fund from “Capitala Senior Liquid Loan Fund I,
LLC” to “Capitala Senior Loan Fund II, LLC”; and

 

WHEREAS, the Existing Agreement is hereby amended and restated in its entirety
pursuant to Section 11.7 thereof, to reflect the Fund’s previous name change, to
reflect the previous changes to the composition of the Board of Managers and the
Investment Committee, and to make certain significant modifications, and the
terms and conditions contained therein are hereby amended and restated in their
entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby amend and restate the
Existing Agreement, which is replaced and superseded in its entirety by this
Agreement, as follows:

 

 

 

 

ARTICLE 1

 

DEFINITIONS

 

The following capitalized terms shall have the meanings specified below:

 

“Acceptance Period” has the meaning set forth in Section 8.1(g).

 

“Act” has the meaning set forth in Section 2.2.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant year, after giving effect to the following adjustments:

 

(a)          Credit to such Capital Account of any amounts which such Member is
deemed to be obligated to restore pursuant to the penultimate sentences in
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b)          Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Administrative Agent” means Capitala Advisors Corp., a North Carolina
corporation.

 

“Administrative Services Agreement” means the Amended and Restated
Administrative Services Agreement between the Fund and the Administrative Agent,
dated as of the date hereof, as further amended from time to time with the
approval of the Board of Managers.

 

“Affiliate” with respect to a Person, means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Allocation Requirements” has the meaning set forth in Section 7.2(b).

 

“Approved Investment Agreement” has the meaning set forth in Section 6.8.

 

“BDC” has the meaning set forth in the introductory paragraph.

 

 2 

 

 

“BDC Managers” has the meaning set forth in Section 6.2(a).

 

“Board of Managers” has the meaning set forth in Section 6.1.

 

“Business Day” means any day other than a Saturday, Sunday or holiday observed
by the New York Stock Exchange LLC.

 

“Call Due Date” has the meaning set forth in Section 3.1(a).

 

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the following provisions:

 

(a)          To each Member’s Capital Account there shall be credited (i) such
Member’s Capital Contribution, (ii) such Member’s distributive share of Net
Profits and any items in the nature of income or gain that are specially
allocated to such Member pursuant to Section 4.3, Section 4.4 or Section 4.5,
and (iii) the amount of any Fund liabilities assumed by such Member or which are
secured by any property distributed to such Member. The principal amount of a
promissory note that is not readily traded on an established securities market
and is contributed to the Fund by the maker of the note (or a Member related to
the maker of the note within the meaning of Regulations Section
1.704-1(b)(2)(ii)(c)) shall not be included in the Capital Account of any Member
until the Fund makes a taxable disposition of the note or until (and to the
extent) principal payments are made on the note, all in accordance with
Regulations Section 1.704-1(b)(2)(iv)(d)(2);

 

(b)          To each Member’s Capital Account there shall be debited (i) the
amount of cash and the Gross Asset Value of any property distributed to such
Member pursuant to any provision of this Agreement, (ii) such Member’s
distributive share of Net Losses and any items in the nature of expenses or
losses that are specially allocated to such Member pursuant to Section 4.3,
Section 4.4 or Section 4.5, and (iii) the amount of any liabilities of such
Member assumed by the Fund or which are secured by any property contributed by
such Member to the Fund;

 

(c)          In the event a Membership Interest is assigned in accordance with
the terms of this Agreement, the Transferee shall succeed to the Capital Account
of the Transferor to the extent it relates to the assigned Membership Interest;
and

 

(d)          In determining the amount of any liability for purposes of
subparagraphs (a) and (b) above, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Administrative Agent shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto (including, without limitation, debits or credits
relating to liabilities which are secured by contributed or distributed property
or which are assumed by the Fund or any Members), are computed in order to
comply with such Regulations, the Administrative Agent may with the consent of
the Board of Managers make such modification. The Administrative Agent with the
consent of the Board of Managers also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Members and the amount of capital reflected on the Fund’s balance sheet, as
computed for book purposes, in accordance with Regulations Section
1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

 

 3 

 

 

“Capital Call Notice” has the meaning set forth in Section 3.1(a).

 

“Capital Commitment” means, with respect to any Member, the total amount set
forth in such Member’s Subscription Agreement delivered on the date hereof,
which amount is set forth on the Members List and which amount such Member has
agreed to contribute to the Fund as such Member’s Capital Contribution.

 

“Capital Contribution” means, with respect to any Member, the aggregate amount
of cash actually contributed to the equity capital of the Fund by such Member on
or after the date hereof as set forth in Section 3.1. The Capital Contribution
of a Member that is a Transferee of all or a portion of a Membership Interest
shall include the Capital Contribution of the Transferor of such Membership
Interest (or a pro rata portion thereof in the case of a Transfer of less than
the entire Membership Interest of the Transferor). For the avoidance of doubt,
any capital contributions made by the Members prior to the date hereof pursuant
to the Existing Agreement shall not constitute “Capital Contributions” for
purposes of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended.

 

“Confidential Information” has the meaning set forth in Section 10.4(a).

 

“Damages” has the meaning set forth in Section 7.3(b).

 

“Defaulting Member” has the meaning set forth in Section 3.3.

 

“Depreciation” means, for any given fiscal year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset of the Fund for such year, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization, or other cost recovery deduction for such year
bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal income tax purposes of an asset at the beginning of
such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the
Administrative Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Plan” means a Person that is an “employee benefit plan” within the
meaning of, and subject to the provisions of, ERISA.

 

“Existing Agreement” has the meaning set forth in the Recitals.

 

 4 

 

 

“Fund” has the meaning set forth in the introductory paragraph.

 

“Fund Expenses” has the meaning set forth in Section 6.11.

 

“Fund Minimum Gain” means “partnership minimum gain” as defined in Regulations
Section 1.704-2(b)(2) and determined in accordance with Regulations Section
1.704-2(d).

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows (provided that any
determination by the Administrative Agent pursuant to this sentence shall be
effective only if approved by the Board of Managers):

 

(a)          the initial Gross Asset Value of any asset contributed by a Member
to the Fund shall be the gross fair market value of such asset, as determined by
the Administrative Agent;

 

(b)          the Gross Asset Values of all Fund assets shall be adjusted to
equal their respective gross fair market values (taking Code Section 7701(g)
into account), as determined by the Administrative Agent as of the following
times: (i) the acquisition of additional Membership Interests in the Fund by any
Person in exchange for more than a de minimis capital contribution or upon the
exercise of an option; (ii) the distribution by the Fund to a Member of more
than a de minimis amount of Fund property as consideration for Membership
Interests; (iii) the grant of an interest in the Fund (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Fund; and (iv) the liquidation of the Fund within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(c)          the Gross Asset Value of any item of Fund assets distributed to any
Member shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such asset on the date of distribution as
determined by the Administrative Agent; and

 

(d)          the Gross Asset Values of Fund assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (f) of the
definition of “Net Profits” and “Net Losses”; provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (d) to the
extent that an adjustment pursuant to subparagraph (b) is required in connection
with a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (b) or (d), such Gross Asset Value shall thereafter be adjusted by
the Depreciation taken into account with respect to such asset, for purposes of
computing Net Profits and Net Losses.

 

“Indemnified Person” has the meaning set forth in Section 7.3(b).

 

“Initial Investments” has the meaning set forth in Section 3.2(b).

 

 5 

 

 

 

“Investment” means an investment in Underlying Loans held, directly or
indirectly, by the Fund from time to time. Investments do not include interests
in any subsidiaries of the Fund and also do not include Leverage.

 

“Investment Committee” has the meaning set forth in Section 6.5(a).

 

“Investment Company Act” has the meaning set forth in Section 7.2(b).

 

“Leverage” means any form of direct or indirect leverage of any kind.

 

“LIBOR Rate” means the one-month London InterBank Offered Rate, which for
purposes hereof shall be deemed to equal for each day of a calendar quarter such
rate as of the first day of such quarter.

 

“Liquidator” means the Person or Persons conducting the liquidation of the Fund,
chosen in accordance with Section 9.3(a).

 

“Manager” has the meaning set forth in Section 6.1.

 

“Member” has the meaning set forth in the introductory paragraph hereto, and
also includes any other Person that becomes a Member of the Fund in accordance
with the terms hereof.

 

“Member List” has the meaning set forth in Section 2.8.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Debt Gain” means an amount, with respect to
each Member Nonrecourse Debt, equal to the Fund Minimum Gain that would result
if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations Sections 704-2(i)(l) and 1.704-2(i)(l)
and 1.704-2(i)(2).

 

“Membership Interest” means a Person’s share of the Net Profits and Net Losses
of, and right to receive distributions from, the Fund.

 

“Membership Interest Percentage” in respect of a Member means the percentage of
the Capital Commitments of all of the Members represented by such Member’s
Capital Commitment.

 

“Net Profits” or “Net Losses” means, with respect to any fiscal year, an amount
equal to the Fund’s taxable income or loss for such year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

 6 

 

  

(a)          Any income of the Fund that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits or Net Losses pursuant
to this definition of “Net Profits” and “Net Losses” shall be added to such
taxable income or loss;

 

(b)          Any expenditures of the Fund described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition of “Net Profits” and “Net
Losses” shall be subtracted from such taxable income or loss;

 

(c)          In the event the Gross Asset Value of any Fund asset is adjusted
pursuant to subparagraphs (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset and shall be taken into account for purposes of computing Net Profits
or Net Losses;

 

(d)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(e)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such year, computed in accordance
with the definition of Depreciation;

 

(f)          To the extent an adjustment to the adjusted tax basis of any Fund
asset pursuant to Code Section 734(b) is required, pursuant to Regulations
Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Fund, the amount of such adjustment shall be treated as an item
of gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) from the disposition of such asset and shall be
taken into account for purposes of computing Net Profits or Net Losses; and

 

(g)          Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 4.3, Section 4.4 or Section
4.5 shall not be taken into account in computing Net Profits or Losses.

 

The amounts of the items of Fund income, gain, loss or deduction available to be
specially allocated pursuant to Section 4.3, Section 4.4 or Section 4.5 shall be
determined by applying rules analogous to those set forth in subparagraphs (a)
through (f) above.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1) and 1.704-2(i)(2).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).

 

“Notice of Intent” has the meaning set forth in Section 8.1(g).

 

 7 

 

  

“Officer” has the meaning set forth in Section 6.4(a).

 

“Original Agreement” has the meaning set forth in the Recitals.

 

“Organization Costs” means all out-of-pocket costs and expenses reasonably
incurred by the Fund, the BDC, the Administrative Agent or their Affiliates in
connection with the recapitalization of the Fund, the change of the name of the
Fund, the amendment of the Fund’s certificate of formation, the amendment of
this Agreement, the making of new subscriptions to the Fund by the BDC and
Trinity, and the preparation by the Fund to recommence its business operations,
including, without limitation, reasonable and documented (i) fees and
disbursements of legal counsel to the Fund, the Administrative Agent and its
Affiliates, (ii) accountant fees and other fees for professional services, and
(iii) travel costs and other out-of-pocket expenses.

 

“Partnership Representative” has the meaning set forth in Section 6.10.

 

“Permitted Affiliate Transfer” has the meaning set forth in Section 8.1(a).

 

“Permitted Affiliate Transferee” means the Affiliate of a Member to whom the
Member’s Membership Interest is transferred pursuant to a Permitted Affiliate
Transfer.

 

“Person” means an individual, corporation, partnership, association, joint
venture, company, limited liability company, trust, governmental authority or
other entity.

 

“Proceeding” has the meaning set forth in Section 7.4(a).

 

“RBH” has the meaning set forth in Section 11.8.

 

“Regulations” means the regulations promulgated by the United States Department
of the Treasury pursuant to and in respect of provisions of the Code. All
references herein to sections of the Regulations shall include any corresponding
provision or provisions of succeeding, similar, substitute, proposed or final
Regulations.

 

“Regulatory Allocations” has the meaning set forth in Section 4.5.

 

“Reserved Amount” has the meaning set forth in Section 5.3(a).

 

“Sale Period” has the meaning set forth in Section 8.1(g).

 

“SEC” has the meaning set forth in Section 9.2(c).

 

“Temporary Advance” has the meaning set forth in Section 3.2(a).

 

“Temporary Advance Rate” with respect to any period means the rate equal to (i)
the sum of the average LIBOR Rate during such period (expressed as an annual
rate) plus three percent (3.0%) per annum, multiplied by (ii) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365; provided that the Temporary Advance Rate for any Temporary Advance
outstanding for less than four days shall equal zero.

 

 8 

 

  

“Transfer” means the transfer of ownership by sale, exchange, assignment, gift,
pledge , donation, grant or other transfer of any kind, whether voluntary or
involuntary, including transfers by operation of law or legal process and
whether voluntary or involuntary.

 

“Trinity” has the meaning set forth in the introductory paragraph.

 

“Trinity Managers” has the meaning set forth in Section 6.2(a).

 

“Underlying Loans” has the meaning set forth in Section 2.5.

 

“Value” as of the date of computation with respect to some or all of the assets
or liabilities of the Fund, the value of such assets or liabilities determined
in accordance with Section 10.5.

 

Terms defined in the singular shall have a comparable meaning when used in the
plural, and vice versa. Unless otherwise specified, references herein to
applicable statutes or other laws are references to the federal laws of the
United States.

 

ARTICLE 2

 

GENERAL PROVISIONS

 

Section 2.1           Amendment and Restatement of Existing Agreement. As stated
in the Recitals, this Agreement amends and restates the Existing Agreement,
which is replaced and superseded in its entirety by this Agreement.

 

Section 2.2           Formation of Fund. The Fund was formed under and shall be
operated in accordance with the terms of the Delaware Limited Liability Company
Act, as amended (the “Act”).

 

Section 2.3           Fund Name. The name of the Fund shall be “Capitala Senior
Loan Fund II, LLC,” or such other name as approved by the Board of Managers.

 

Section 2.4           Registered Agent and Office. The registered agent and
office of the Fund shall be as provided in the Fund’s certificate of formation,
or as otherwise determined by the Board of Managers.

 

Section 2.5           Purpose and Powers of the Fund. The purpose of the Fund
shall be to make loans, and purchase assignments or participations in loans that
have already been made (in either case, “Underlying Loans”), either directly or
indirectly through subsidiaries or other Persons, and to engage in any other
lawful business.

 

Section 2.6           Fiscal Year. The fiscal year of the Fund shall be the
period beginning on January 1 and ending on December 31 of each year.

 

 9 

 

 

Section 2.7           Liability of Members. Except as expressly provided in this
Agreement, a Member shall have such liability for the repayment, satisfaction
and discharge of the debts, liabilities and obligations of the Fund only as is
provided by the Act. A Member that receives a distribution made by the Fund in
violation of the Act shall be liable to the Fund for the amount of such
distribution to the extent, and only to the extent, required by the Act. The
Members shall not otherwise be liable for the repayment, satisfaction or
discharge of the Fund’s debts, liabilities and obligations, except that each
Member shall be required to make its Capital Contribution in accordance with the
terms of this Agreement and shall be required to repay any distributions by the
Fund to such Member which are not made in accordance with this Agreement.

 

Section 2.8           Member List. The Administrative Agent shall cause to be
maintained in the principal office of the Fund a list (the “Member List”)
setting forth, with respect to each Member, such Member’s name, address, Capital
Commitment, Capital Contributions and such other information as the
Administrative Agent may deem necessary or desirable or as required by the Act.
The Administrative Agent shall from time to time update the Member List as
necessary to reflect accurately the information therein. Any reference in this
Agreement to the Member List shall be deemed to be a reference to the Member
List as in effect from time to time. No action of the Members or of the Board of
Managers shall be required for the Administrative Agent to supplement or amend
the Member List. Revisions to the Member List made by the Administrative Agent
as a result of changes to the information set forth therein made in accordance
with this Agreement shall not constitute an amendment of this Agreement.

 

ARTICLE 3

 

FUND CAPITAL AND INTERESTS

 

Section 3.1           Capital Commitments.

 

(a)          Making of Capital Calls. For the avoidance of doubt, any capital
commitment to the Fund any Member may have had under the Existing Agreement
prior to the date hereof is hereby cancelled. Each Member’s Capital Commitment
shall be set forth on the Member List and in such Member’s Subscription
Agreement and shall be payable in cash in U.S. dollars. Each such payment shall
be made from time to time after notice from the Administrative Agent specifying
the amount then to be paid (such notice, a “Capital Call Notice”). Such amount
shall be payable on the date set forth in such notice provided by the
Administrative Agent (the “Call Due Date”), but such date may not be sooner than
three Business Days following the date on which the Administrative Agent
provides the Members with such notice. The Administrative Agent shall be
required to obtain the approval of the Board of Managers for each such capital
call made to the Members. Capital Contributions shall be made by all Members pro
rata based on their respective Capital Commitments.

 

(b)          Return of Unused Contributions. Any Capital Contributions that have
been drawn down from the Members but that have not been used by the Fund either
for investment in Underlying Loans or the payment of Fund Expenses within ninety
(90) days of the Call Due Dates with respect to such Capital Contributions will
be distributed to such Members in the same proportion in which such Capital
Contributions were made. 



 

 10 

 

 

Section 3.2           Temporary Advances.

 

(a)          General. The BDC, in its discretion, may make loans (“Temporary
Advances”) to temporarily fund obligations of the Fund in respect of Underlying
Loans (which have been made or acquired with the approval of the Board of
Managers) or Fund Expenses until Capital Contributions are made by the Members
as set forth in Section 3.1, and for the purpose identified in Section 3.2(b).
Each Temporary Advance plus interest at the Temporary Advance Rate shall
constitute an obligation of the Fund to the BDC and shall be returned by the
Fund to the BDC.

 

(b)          Advance for Existing Investments. On or before the date of this
Agreement, the BDC has made one or more Temporary Advances to the Fund for the
purpose of funding two Underlying Loans in aggregate combined amounts of
$10,000,000 (such Underlying Loans, the “Initial Investments”). The Initial
Investments were approved by the Investment Committee in accordance with both
the Existing Agreement and this Agreement, as applicable. For the avoidance of
doubt, such Temporary Advances shall not constitute Capital Contributions by the
BDC to the Fund, and the BDC shall be entitled to be repaid the amount of such
Temporary Advances from Capital Contributions made by the Members (including the
BDC) after the date hereof. The Members also agree that no interest shall be
charged in respect of the Temporary Advances for the Initial Investments. The
Members hereby ratify the Initial Investments and all documentation entered into
in connection with any of the foregoing, and hereby approve of the Administrator
(x) making a capital call to the Members (including the BDC) for the purpose of
repaying the amount of such Temporary Advances to the BDC (which capital call,
to the extent made to the BDC, may be met by the BDC by the BDC cancelling the
obligation of the Fund to repay the BDC the corresponding portion of the
Temporary Advance), and (y) causing the proceeds of such capital call to be paid
to the BDC (or at the BDC’s request, used to fund a Capital Contribution
obligation of the BDC to the Fund).

 

Section 3.3           Defaulting Members. Upon the failure of any Member (a
“Defaulting Member”) to pay in full any portion of such Member’s Capital
Commitment on or before the tenth Business Day after the applicable Call Due
Date, the Board of Managers, in its sole discretion, shall have the right to
pursue one or more of the following remedies on behalf of the Fund:

 

(a)          elect to charge the Defaulting Member interest at the Default Rate
on the amount due from the Call Due Date until the earlier of (i) the date on
which such payment is received by the Fund from the Defaulting Member, and (ii)
the date, if any, on which the Defaulting Member’s Membership Interest is sold
pursuant to Section 3.3(c);

 

(b)          cause the Fund to cease making distributions to the Defaulting
Member, and apply any distributions that would otherwise be made to the
Defaulting Member to the unpaid portion of the Defaulting Member’s Capital
Commitment, or distribute such distributions that would otherwise be made to the
Defaulting Member to the other Members;

 

(c)          sell to any Person (including any other Member or any of its
Affiliates) the Defaulting Member’s Membership Interest for consideration at the
valuation most recently approved in accordance with Section 10.5, such
consideration to be paid to the Defaulting Member; or

 

(d)          exercise and/or pursue any other legal remedy the Fund may have.

 

 11 

 

  

The Board of Managers’ election to pursue any one of such remedies shall not be
deemed to preclude the Board of Managers from pursuing any other such remedy, or
any other available remedy, simultaneously or subsequently. Notwithstanding any
provision of this Agreement to the contrary, a Defaulting Member shall remain
fully liable to the creditors of the Fund to the extent provided by law as if
such default had not occurred.

 

Section 3.4           Interest or Withdrawals. No Member shall be entitled to
receive any interest on any Capital Contribution to the Fund. Except as
otherwise specifically provided herein, no Member shall be entitled to withdraw
any part of its Capital Contributions or Capital Account balance.

 

Section 3.5           Admission of Additional Members.

 

(a)          The Members may, with the approval of the Board of Managers, (i)
admit additional Members upon terms approved by the Board of Managers, or (ii)
permit existing Members to subscribe to additional interests in the Fund.

 

(b)          Each additional Member shall execute and deliver a written
instrument satisfactory to the Board of Managers whereby such Member becomes a
party to this Agreement, as well as a subscription agreement and any other
documents required by the Board of Managers. Each such additional Member shall
thereafter be entitled to all the rights and subject to all the obligations of
Members as set forth herein. Upon the admission of or the increase in the
interest of any Member as herein provided, the Administrative Agent is hereby
authorized to update the Member List, as required, to reflect such admission or
increase.

 

ARTICLE 4

 

ALLOCATIONS

 

Section 4.1           Members Receiving Allocations. All Net Profits and Net
Losses shall be allocated to the Persons shown in the records of the
Administrative Agent to have been Members as of the last day of the taxable year
for which the allocation is to be made. Notwithstanding the foregoing, if there
is a Transfer of Membership Interests during a taxable year, Net Profits and Net
Losses shall be allocated between the Transferor and the Transferee of such
Membership Interests to reflect their varying interests during the year in a
manner selected by the Administrative Agent and permissible under federal tax
law, which in all cases shall take into account any extraordinary non-recurring
items of profit or loss of the Fund.

 

Section 4.2           Allocation of Net Profits and Net Losses. Except as
otherwise provided in this Agreement, all Net Profits and Net Losses shall be
allocated among the Members pro rata in accordance with their respective
Membership Interest Percentages.

 

Section 4.3           Special Allocations. The following special allocations
shall be made in the following order:

 

 12 

 

 

(a)          Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
ARTICLE 4, if there is a net decrease in Fund Minimum Gain during any year, each
Member shall be specially allocated items of Fund income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Member’s share
of the net decrease in Fund Minimum Gain, determined in accordance with
Regulations Section 1.704-2(g). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 4.3(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(b)          Member Nonrecourse Debt Minimum Gain Chargeback. Except as
otherwise provided in Regulations Section 1.704-2(i)(4), notwithstanding any
other provision of this ARTICLE 4, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any year, each Member that has a share of the Member Nonrecourse Debt Minimum
Gain attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Fund
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 4.3(b) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

(c)          Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704 1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Fund income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Member as quickly as possible, provided that an allocation pursuant to this
Section 4.3(c) shall be made only if and to the extent that the Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this ARTICLE 4 have been made as if this Section 4.3(c) were not in the
Agreement.

 

(d)          Gross Income Allocation. In the event any Member has a deficit
balance in its Capital Account at the end of any year which is in excess of the
amount such Member is obligated to restore pursuant to the penultimate sentences
of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall
be specially allocated items of Fund income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 4.3(d) shall be made only if and to the extent that such Member would
have a deficit balance in its Capital Account in excess of the amount the Member
is obligated to restore after all other allocations provided for in this ARTICLE
4 have been made as if Section 4.3(c) and this Section 4.3(d) were not in the
Agreement.

 

(e)          Nonrecourse Deductions. Nonrecourse Deductions for any year shall
be specially allocated to the Members pro rata in accordance with their
respective Membership Interest Percentages.

 

 13 

 

  

(f)          Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any year shall be specially allocated to the Member that bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).

 

(g)          Section 754 Adjustments. To the extent that, under Regulations
Section 1.704 1(b)(2)(iv)(m)(2) or 1.704 1(b)(2)(iv)(m)(4), an adjustment to the
adjusted tax basis of any Fund asset pursuant to Code Section 734(b) or Code
Section 743(b) is required in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of such Member’s Membership
Interest, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their respective Membership Interest
Percentages in the event Regulations Section 1.704 1(b)(2)(iv)(m)(2) applies, or
to the Member to whom such distribution was made in the event Regulations
Section 1.704 1(b)(2)(iv)(m)(4) applies.

 

Section 4.4           Loss Limitation. Net Losses allocated pursuant to Section
4.2 and Section 4.3 shall not exceed the maximum amount of Net Losses that can
be allocated without causing any Member to have an Adjusted Capital Account
Deficit at the end of any year. In the event some but not all of the Members
would have Adjusted Capital Account Deficits as a consequence of an allocation
of Net Losses pursuant to Section 4.2 and Section 4.3, the limitation set forth
in this Section 4.4 shall be applied on a Member-by-Member basis, and Net Losses
not allocable to any Member as a result of such limitation shall be allocated to
the other Members in accordance with the positive balances in such Members’
Capital Accounts so as to allocate the maximum permissible Net Losses to each
Member under Regulations Section 1.704-1(b)(2)(ii)(d).

 

Section 4.5           Curative Allocations. The allocations set forth in Section
4.3 and Section 4.4 (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations. It is the intent of the Members that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of Fund
income, gain, loss or deduction pursuant to this Section 4.5. Therefore,
notwithstanding any other provision of this ARTICLE 4 (other than the Regulatory
Allocations), the Administrative Agent shall make such offsetting special
allocations of Fund income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Fund items were allocated pursuant to
Section 4.1 and Section 4.2.

 

 14 

 

 

Section 4.6           Tax Allocations: Code Section 704(c). In accordance with
Code Section 704(c) and the Regulations thereunder, income, gain, loss, and
deduction with respect to any property contributed to the capital of the Fund
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the Fund
for federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using one or more methods
set forth in Regulations Section 1.704-3 as selected by the Administrative Agent
with the consent of the Board of Managers. In the event the Gross Asset Value of
any Fund asset is adjusted pursuant to subparagraph (b) of the definition of
Gross Asset Value, subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Gross Asset
Value in the same manner as under Code Section 704(c) and the Regulations
thereunder using one or more methods selected by the Administrative Agent with
the consent of the Board of Managers. Any elections or other decisions relating
to such allocations shall be made by the Administrative Agent with the consent
of the Board of Managers in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 4.6 are solely
for purposes of federal, state, and local taxes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Net Profits, Net Losses, other items, or distributions pursuant to any provision
of this Agreement.

 

Section 4.7           Other Allocation Rules. The Members are aware of the
income tax consequences of the allocations made by this ARTICLE 4 and hereby
agree to be bound by the provisions of this ARTICLE 4 in reporting their shares
of Fund income and loss for income tax purposes. Solely for purposes of
determining a Member’s proportionate share of the “excess nonrecourse
liabilities” of the Fund within the meaning of Regulations Section 1.752
3(a)(3), the Members’ interests in the Fund’s Net Profits are in proportion to
their Membership Interest Percentages. To the extent permitted by Regulations
Section 1.704-2(h)(3), the Administrative Agent shall endeavor to treat
distributions as having been made from the proceeds of a Nonrecourse Liability
or a Member Nonrecourse Debt only to the extent that such distributions would
cause or increase an Adjusted Capital Account Deficit for any Member.

 

ARTICLE 5

 

DISTRIBUTIONS

 

Section 5.1           General.

 

(a)          Regularly Quarterly Distributions. To the extent of available cash
and cash equivalents, the Administrative Agent shall cause the Fund to make
distributions quarterly in such amounts as determined by the Board of Managers,
shared among the Members as set forth below; provided that the amount of any
such distribution may be reduced as provided by Section 5.2 and Section 5.3.

 

(b)          Other Distributions. As determined by the Board of Managers, the
Fund may make one or more distributions, from time to time, in addition to those
pursuant to Section 5.1(a) from available cash and cash equivalents received
from one or more Investments, provided that the amount of any such distribution
may be reduced as provided by Section 5.2 and Section 5.3.

 

(c)          Distributions Priority. Except as otherwise provided in this
ARTICLE 5 or Section 9.3, distributions shall be shared among the Members as
follows:

 

(i)          First, to pay any outstanding Temporary Advances and any interest
accrued thereon; and

 

 15 

 

  

(ii)         Second, to the Members as distributions in respect of their
interests in the Fund in proportion to their respective Membership Interest
Percentages.

 

Section 5.2           Withholding. The Administrative Agent may cause the Fund
to withhold from any distribution to any Member any amount which the Fund has
paid or is obligated to pay in respect of any withholding or other tax,
including without limitation, any interest, penalties or additions with respect
thereto, imposed on any interest or income of or distributions to such Member,
and such withheld amount shall be considered an interest payment or a
distribution, as the case may be, to such Member for purposes hereof. If no
payment is then being made to such Member in an amount sufficient to pay the
Fund’s withholding obligation, any amount which the Fund is obligated to pay
shall be deemed an interest-free advance from the Fund to such Member, payable
by such Member by withholding from subsequent distributions or within ten days
after receiving written request for payment from the Fund.

 

Section 5.3           Reserves; Certain Limitations; Distributions in Kind.
Notwithstanding the foregoing provisions:

 

(a)          The Fund shall withhold from any distribution any amount called for
purposes of making an Investment (until the Board of Managers shall have
determined not to make such Investment), as well as any reasonable reserve
required by the Board of Managers for working capital of the Fund or for Fund
Expenses. Any part or all of such reserved amount (“Reserved Amount”) that is
released from reserve (other than to make payments on account of a purpose for
which the reserve was established) shall be distributed to the Members in
accordance with Section 3.1(b), Section 5.1(c) and Section 5.2.

 

(b)          In no event shall the Fund make a distribution to the extent that
it would (i) render the Fund insolvent, or (ii) violate the Act.

 

(c)          The Fund shall make in-kind distributions only with the approval of
the Board of Managers. Unless the Board of Managers agrees otherwise,
distributions of securities and of other non-cash assets of the Fund shall only
be made pro rata to all Members (in proportion to their respective shares of the
total distribution) with respect to each security or other such asset
distributed.

 

ARTICLE 6

 

MANAGEMENT OF FUND

 

Section 6.1           Board of Managers. The management of the Fund and its
affairs shall be vested in a “Board of Managers” consisting of four members
(each, a “Manager”) chosen in accordance with Section 6.2. The Managers need not
be Members and need not be residents of the State of Delaware. Except to the
extent that the approval of the Members or the Investment Committee is expressly
required by this Agreement, the Board of Managers shall have the full, exclusive
and complete authority to manage the affairs of the Fund. Without limiting the
power and authority of the Board of Managers hereunder, Schedule A hereto, which
is incorporated by reference herein, sets forth a non-exclusive list of matters
which shall require approval by the Board of Managers. The Managers shall
constitute the managers of the Fund for purposes of the Act. Any action
authorized by the Board of Managers shall constitute the act of and serve to
bind the Fund. Persons or entities dealing with the Fund are entitled to rely
conclusively on the power and authority of the Board of Managers as set forth in
this Agreement. Each member of the Board of Managers shall execute this
Agreement.

 

 16 

 

  

Section 6.2           Appointment and Removal of Managers.

 

(a)          Trinity Managers. Trinity shall have the right to appoint up to two
Managers (the “Trinity Managers”). The Trinity Managers as of the date hereof
are John Boschelli and Jonathan Wilson. Trinity shall have the power to remove a
Trinity Manager at any time with or without cause, and in such case may appoint
such Person’s replacement. A Trinity Manager shall also cease to be a Manager
upon such Person’s written resignation, death or incapacity, and in any such
event Trinity may appoint such Person’s replacement. Trinity shall notify the
other Members and the Board of Managers promptly if any Trinity Manager ceases
to be a Manager and of any replacement of a Trinity Manager. If Trinity ceases
to be a Member, or becomes a Defaulting Member, the Trinity Managers shall at
the same time cease to be Managers, and Trinity shall no longer have any right
to appoint a replacement for such Persons.

 

(b)          BDC Manager. The BDC shall have the right to appoint up to two
Managers (the “BDC Managers”). The BDC Managers as of the date hereof are Joseph
B. Alala, III and Peter Sherman. The BDC shall have the power to remove a BDC
Manager at any time with or without cause, and in such case may appoint such
Person’s replacement. A BDC Manager shall also cease to be a Manager upon such
Person’s written resignation, death or incapacity, and in any such event the BDC
may appoint such Person’s replacement. The BDC shall notify the other Members
and the Board of Managers promptly if any BDC Manager ceases to be a Manager and
of any replacement of a BDC Manager. If the BDC ceases to be a Member, or
becomes a Defaulting Member, the BDC Managers shall at the same time cease to be
Managers, and the BDC shall no longer have any right to appoint a replacement
for such Persons.

 

(c)          Member-Appointed Manager. If at any time neither Trinity nor the
BDC is a Member, the Fund shall have a single Manager appointed by Members
acting unanimously.

 

Section 6.3           Meetings of the Board of Managers.

 

(a)          Meetings Generally. The Board of Managers shall not be required to
hold regular meetings. The Board of Managers may provide, by resolution, the
time and place for the holding of regular meetings. Special meetings of the
Board of Managers may be called by or at the request of any Manager. Such a
meeting may be held either within or without the State of Delaware, as fixed by
the Person or Persons calling the meeting.

 

(b)          Notice of Meetings. Regular meetings of the Board of Managers, if
established, may be held without notice. For so long as there are both Trinity
Managers and BDC Managers present, a meeting may only be held with the
attendance of at least one Trinity Manager and one BDC Manager. The Person or
Persons calling a special meeting of the Board of Managers shall, at least two
days before the meeting, give or cause to be given notice thereof to all
Managers. When a meeting is adjourned to a different date, time or place, notice
need not be given of the new date, time or place if the new date, time or place
is announced at the meeting before adjournment. Any Manager may waive notice of
any meeting before, during or after the meeting. A Manager’s attendance at or
participation in a meeting waives objection to lack of notice or defective
notice of the meeting, unless the Manager at the beginning of the meeting, or
promptly upon arrival, objects to holding the meeting or transacting business at
the meeting and does not thereafter vote for or assent to any action taken at
the meeting.

 

 17 

 

  

(c)          Action by the Board of Managers. The affirmative vote of all
Managers in attendance at any meeting of the Board of Managers shall constitute
the act of the Board of Managers hereunder and the act of the Managers for
purposes of the Act. As used in this Agreement, the phrases “the approval of the
Board Managers,” “the consent of the Board of Managers,” “as determined by the
Board of Managers” and similar phrases mean the approval as set forth in the
preceding sentence, except as expressly provided otherwise in this Agreement.

 

(d)          Presumption of Assent. A Manager who is present at a meeting of the
Board of Managers when board action is taken is deemed to have assented to the
action taken unless (i) the Manager objects at the beginning of the meeting, or
promptly upon the Manager’s arrival, to holding the meeting or to transacting
business at the meeting, (ii) the Manager’s dissent or abstention from the
action taken is entered in the minutes of the meeting, or (iii) the Manager
files written notice of the Manager’s dissent or abstention with the
Administrative Agent for filing in the Fund’s records either at or immediately
after the adjournment of the meeting. Such right of dissent or abstention is not
available to a Manager who votes in favor of the action taken.

 

(e)          Action Without Meeting. The Board of Managers may act without a
meeting if one or more written consents, describing the action to be taken, is
signed by all of the Managers and delivered to the Administrative Agent for
filing in the Fund’s records.

 

(f)          Participation in Meeting by Telephone. The Managers may participate
in a meeting of the Board of Managers or any committee thereof by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other and such participation
shall constitute presence in person at such meeting.

 

(g)          Compensation. The Managers will not receive any compensation.
However, the Managers shall be reimbursed by the Fund for their reasonable
out-of-pocket expenses, if any, of attendance at meetings of the Board of
Managers.

 

Section 6.4           Delegation of Authority.

 

(a)          Appointment of Officers. The Board of Managers may from time to
time appoint and delegate to one or more individuals (each an “Officer”) any
portion of authority granted to the Board of Managers hereunder as the Board of
Managers deems appropriate, provided that the appointment of members of the
Investment Committee is governed by Section 6.5(b) and not this Section 6.4(a).
No such delegation shall relieve the Managers of their duties and obligations,
or limit the authority of the Board of Managers, set forth herein.

 

(b)          Removal of Officers. Each Officer shall hold office until such
Officer’s death, incapacity, resignation or removal or until the appointment of
a successor. A Person may be removed as an Officer with the consent of the Board
of Managers at any time with or without cause, provided that the removal of
members of the Investment Committee is governed by Section 6.5(b) and not this
sentence. A Person may resign as an Officer at any time by delivering written
notice to all Managers.

 

 18 

 

  

(c)          Compensation. An Officer may be paid for his or her services by the
Fund as determined by the Board of Managers.

 

(d)          President and Chief Executive Officer. Acting in his capacity as a
Manager of the Fund, Mr. Alala shall be permitted to sign investment documents
in respect of investments that are approved in accordance with this Agreement,
including Initial Investments, using the title “President and Chief Executive
Officer”. However, when he signs in such capacity, he shall be deemed to be
acting for purposes of this Agreement as a Manager, and not as an Officer. For
the avoidance of doubt, this paragraph does not grant any independent authority
to Mr. Alala to execute any document that he could not otherwise execute as a
Manager under this Agreement in the absence of this paragraph.

 

Section 6.5           Investment Committee.

 

(a)          Establishment of Investment Committee. Except as otherwise
explicitly provided herein, no Investment shall be made or disposed of by the
Fund, and no consent shall be granted or other action taken by the Fund in its
capacity as the owner of an Investment (such as, for example, in respect of any
late payment in respect of an Underlying Loan), unless such action shall first
be approved by at least two members, including at least one member appointed by
each of Trinity and the BDC, of an “Investment Committee” consisting of four
members. The members of the Investment Committee shall be considered Officers
and not Managers of the Fund for purposes of the Act.

 

(b)          Membership of Investment Committee. Trinity shall have the right to
appoint two members of the Investment Committee and the BDC shall have the right
to appoint two members of the Investment Committee. Trinity’s appointees to the
Investment Committee as of the date hereof are John Boschelli and Jonathan
Wilson, and the BDC’s appointees to the Investment Committee as of the date
hereof are Joseph B. Alala, III and Peter Sherman. The Member appointing a
member of the Investment Committee may also remove and replace that Investment
Committee member at any time with or without cause, and may also appoint the
replacement for such member of the Investment Committee in the event that such
Person resigns, dies or becomes incapacitated. If either Trinity or the BDC at
any time ceases to be a Member, then such Person’s appointees to the Investment
Committee shall also automatically cease to be members of the Investment
Committee and such former Member shall no longer have the right to appoint
replacement members of the Investment Committee.

 

(c)          Delegation to Investment Committee. The Board of Managers hereby
delegates to the Investment Committee the authority to approve those matters set
forth on Schedule B hereto, which is incorporated by reference herein, which
shall require approval by the Investment Committee, but shall not require
approval by the Board of Managers.

 

 19 

 

 

Section 6.6           Administrative Services Agreement. The Fund is entering
into the Administrative Services Agreement with the Administrative Agent,
pursuant to which certain administrative functions are delegated to the
Administrative Agent. The Administrative Services Agreement is hereby approved
by the Board of Managers, provided that amendments thereto are subject to
approval by the Board of Managers. The function of the Administrative Agent
shall be non-discretionary and administrative only.

 

Section 6.7           Leverage Matters. In the event that the Board of Managers,
the Fund or the Administrative Agent makes a good faith determination that, at
any time, the value of the Fund’s Investments as compared to the value of such
Investments as of the end of the immediately preceding fiscal quarter, has
declined by an amount exceeding 15% of the total Capital Contributions to the
Fund as of the time of determination, a meeting of the Board of Managers shall
be called promptly to discuss the Fund’s Leverage; provided, however, that in
making the determination required by this sentence the Board of Managers and the
Fund shall make appropriate adjustments for the effect of any dispositions of
Investments occurring during the applicable time period.

 

Section 6.8           Specific Consent Regarding Affiliate Transactions. Aside
from the Administrative Services Agreement, the Fund shall not enter into any
transaction-related agreement with the BDC, the Administrative Agent or any of
their Affiliates without the consent of the Board of Managers. Notwithstanding
the foregoing, if permitted under the terms of an agreement entered into with
the consent of the Board of Managers (an “Approved Investment Agreement”), (a)
the BDC and its Affiliates shall be permitted to exercise any call option or
other contract right it may have to purchase all or any portion of an Investment
from the Fund, and the Fund shall comply with any related obligations it may
have in respect of such Investment; (b) the Fund shall be permitted to exercise
any put or similar right that it has with respect to any Investment and require
the BDC and its Affiliates to purchase all or any portion of an Investment from
the Fund, and the BDC and its Affiliates may comply with any related obligations
they may have in respect of such exercise; and (c) this Section 6.8 shall not be
interpreted to in any way diminish the general authority of the Board of
Managers under Section 6.1. The Board of Managers hereby authorizes the BDC to
cause either BDC Manager, acting in his capacity as a Manager, to cause the Fund
to enter into any document necessary to effect a transaction contemplated by
Section 6.8(a) or (b), but only if such transaction was contemplated in, and
permitted under, the applicable Approved Investment Agreement.

 

Section 6.9           Reliance by Third Parties. Notwithstanding any other
provision of this Agreement, any contract, instrument or act on behalf of the
Fund by a Manager, or any other Person delegated by the Board of Managers, shall
be conclusive evidence in favor of any third party dealing with the Fund that
such Person has the authority, power and right to execute and deliver such
contract or instrument and to take such act on behalf of the Fund. This Section
shall not be deemed to limit the liabilities and obligations of such Person to
seek the approval of the Board of Managers or the Investment Committee as set
forth in this Agreement.

 

 20 

 

 

Section 6.10         Partnership Representative. For so long as it is a Member,
the BDC shall be the “partnership representative” of the Fund within the meaning
of Section 6223 of the Code (in such capacity, the “Partnership
Representative”). If the BDC is at any time no longer a Member of the Fund, the
Board of Managers shall appoint a replacement Partnership Representative. The
Partnership Representative shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the partnership
representative of the Fund. The Partnership Representative shall have the right
to retain professional assistance in respect of any audit of the Fund and all
reasonable, documented out-of-pocket expenses and fees incurred by the
Partnership Representative on behalf of the Fund as Partnership Representative
shall be Fund Expenses and shall be reimbursed by the Fund. The Partnership
Representative shall give each Member prompt notice of any inquiry or other
communication received from the Internal Revenue Service or other applicable tax
authority regarding the tax treatment of the Fund or the Members and shall, to
the extent possible, give the Members prior notice of and a reasonable
opportunity to review and comment on any written communication the Partnership
Representative intends to make to any such taxing authority in connection with
any examination, audit or other inquiry involving the Fund.

 

Section 6.11         Fund Expenses. The Fund shall pay or, if paid by the
Administrative Agent, the BDC, any of their Affiliates or any of their employees
or representatives, reimburse such Person on demand for, all expenses, fees,
charges and liabilities incurred in connection with the conduct of the affairs
and the management of the business of the Fund and its Investments
(collectively, “Fund Expenses”), including without limitation: (a) all interest
and expenses payable by the Fund on or in connection with any Leverage or any
other indebtedness incurred by the Fund; (b) any taxes payable by the Fund to
Federal, state, local and other governmental agencies; (c) any amounts payable
or reimbursable to the Administrative Agent under the Administrative Services
Agreement; (d) Organization Costs; (e) expenses of any type incurred in
connection with or related to the actual or proposed acquisition or disposition
of Underlying Loans, whether or not the contemplated transaction is consummated;
(f) any amounts payable by the Fund in respect of its Investments; and (g)
legal, insurance, accounting and auditing expenses. The Administrative Agent is
hereby authorized by the Board of Managers to use any available funds of the
Fund to meet Fund Expenses.

 

Section 6.12         Action by the Members. To the extent that this Agreement or
any applicable law requires or permits the Members as a group in their
capacities as members of the Fund to grant any approval or take any action, then
such approval or action shall require the unanimous consent of all of the
Members.

 

ARTICLE 7

 

DUTIES; LIABILITY; INDEMNIFICATION

 

Section 7.1           Duties. The Managers shall have no fiduciary duties to the
Fund, the Members or other Persons other than the contractual duties of good
faith and fair dealing contemplated by Section 18-1101(c) of the Act. The
Officers shall have the same fiduciary duties as the Managers. To the maximum
extent permitted by law, the Members, acting in their capacity as such, shall
have no duties, fiduciary or otherwise, to the Fund, the Members or other
Persons, except to the extent expressly set forth in this Agreement.

 

Section 7.2           Outside Transactions; Investment Opportunities; Time and
Attention.

 

(a)          No Time Commitment. No Member, Manager or Officer shall be
obligated to devote such Person’s full time or any specific portion of such
Person’s time to the activities and affairs of the Fund.

 

 21 

 

  

(b)          No Deal Flow Right. The Administrative Agent and its Affiliates may
manage or administer other investment funds and other accounts with similar or
dissimilar mandates, and may be subject to the provisions of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), including,
without limitation, Section 57 thereof, and the Investment Advisers Act of 1940,
as amended, and the rules, regulations and interpretations thereof, with respect
to the allocation of investment opportunities among such other investment funds
and other accounts (the “Allocation Requirements”). Except for any Allocation
Requirement that may be applicable to the Fund, neither the Administrative Agent
nor any Member, Manager or Officer shall be obligated to offer any investment
opportunity, or portion thereof, to the Fund.

 

(c)          Other Activities. Subject to the foregoing provisions of this
Section 7.2 and other provisions of this Agreement, each Member, Manager and
Officer, the Administrative Agent and each of their respective Affiliates and
owners may engage in, invest in, participate in or otherwise enter into other
business ventures of any kind, nature and description, individually and with
others, including, without limitation, the formation and management of other
investment funds with or without the same or similar purposes as the Fund, and
the ownership of and investment in securities, and neither the Fund nor any
other Member shall have any right in or to any such activities or the income or
profits derived therefrom.

 

Section 7.3           Limited Liability; Exculpation.

 

(a)          Limited Liability. To the maximum extent permitted by law, no
Manager, Officer or Member shall be liable for the debts, liabilities or
obligations of the Fund solely by reason of being a Manager, Officer or Member
or participating in the management of the Fund’s affairs.

 

(b)          Exculpation. To the maximum extent permitted by law, neither any
Member (including a Member in its capacity as the Partnership Representative),
Manager, Officer or the Administrative Agent, nor any of their Affiliates,
directors, managers, officers, owners, employees, or representatives (together,
the “Indemnified Persons”) shall be liable to the Fund or to the Members for any
cost, expense, damage, liability, or other similar amount (collectively,
“Damages”) arising, directly or indirectly, from or in connection with any act
or omission of such Person relating to the business and affairs of the Fund, so
long as such act or omission did not constitute a breach of such Person’s duties
(if any) under Section 7.1 (or in the case of the Administrative Agent, breach
the standard of care set forth in the Administrative Services Agreement). In
addition, any Member (including a Member in its capacity as the Partnership
Representative), Manager or Officer or any of their Affiliates, directors,
managers, officers, owners, employees, or representatives may consult with legal
counsel selected with reasonable care and shall incur no liability to the Fund
or any Member to the extent that such Person acted or refrained from acting in
good faith in reliance upon the opinion or advice of such counsel.

 

 22 

 

 

Section 7.4           Indemnification.

 

(a)          Overview. Subject to the limitations and conditions as provided in
this Section 7.4, each Indemnified Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or arbitrative or in the nature of an alternative dispute
resolution in lieu of any of the foregoing (hereinafter a “Proceeding”), or any
appeal in such a Proceeding or any inquiry or investigation that could lead to
such a Proceeding, in respect of or relating to the Fund, shall be indemnified
by the Fund to the fullest extent permitted by applicable law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Fund to provide broader
indemnification rights than said law permitted the Fund to provide prior to such
amendment) against all Damages actually incurred by such Person in connection
with such Proceeding, appeal, inquiry or investigation, unless a court of
competent jurisdiction shall have made a final determination that such Damages
were primarily the result of gross negligence, fraud or intentional misconduct
by the Indemnified Person seeking indemnification hereunder, in which case such
indemnification shall not cover such Damages to the extent resulting from such
gross negligence, fraud or intentional misconduct. Indemnification under
this Section 7.4 shall continue as to Indemnified Person who has ceased to serve
in the capacity which initially entitled such Person to indemnity hereunder. The
rights granted pursuant to this Section 7.4 shall be deemed contract rights, and
no amendment, modification or repeal of this Section 7.4 shall have the effect
of limiting or denying any such rights with respect to actions taken or
Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal.

 

(b)          Reimbursement of Expenses. The right to indemnification conferred
in Section 7.4(a) shall include the right to be paid or reimbursed by the Fund
for the reasonable expenses incurred by an Indemnified Person who was, is or is
threatened to be made a named defendant or respondent in a Proceeding in advance
of the final disposition of the Proceeding and without any determination as to
the Indemnified Person’s ultimate entitlement to indemnification; provided,
however, that the payment of such expenses incurred by any such Indemnified
Person in advance of the final disposition of a Proceeding shall be made only
upon delivery to the Fund of a written undertaking by such Indemnified Person to
repay all amounts so advanced if it shall be finally adjudicated that such
Indemnified Person is not entitled to be indemnified under this Section 7.4 or
otherwise.

 

(c)          Determination of Bad Acts. Unless there is a specific finding of
gross negligence, fraud or intentional misconduct (or where such a finding is an
essential element of a judgment or order), the termination of any Proceeding by
judgment, order or settlement, or upon a plea of nolo contendere or its
equivalent, shall not, by itself, create a presumption for the purposes of this
Section 7.4 that the Indemnified Person in question engaged in gross negligence,
fraud or intentional misconduct.

 

(d)          Other Employees and Agents. The Board of Managers may provide for
the Fund to advance expenses to other employees and agents of the Fund (other
than Indemnified Persons) to the same extent and subject to the same conditions
under which it may indemnify and advance expenses to an Indemnified Person under
Section 7.4(a) and Section 7.4(b).

 

(e)          Non-Exclusivity. The right to indemnification and the advancement
and payment of expenses conferred in this Section 7.4 shall not be exclusive of
any other right that a Member or other Person indemnified pursuant to
this Section 7.4 may have or hereafter acquire under any law (common or
statutory) or provision of this Agreement.

 

 23 

 

  

(f)          Successors and Assigns. The indemnification rights provided by
this Section 7.4 shall inure to the benefit of the heirs, executors,
administrators, successors, and assigns of each Person indemnified pursuant to
this Section 7.4.

 

(g)          Fund Contributions. If for any reason (other than solely by
operation of the terms of this Agreement) the indemnification provided herein is
unavailable to an Indemnified Person, or insufficient to hold it harmless, then
the Fund shall contribute to the amount paid or payable by such Indemnified
Person as a result of such loss, claim, damage or liability in such proportion
as is appropriate to reflect not only the relative benefits received by the Fund
on the one hand and the Indemnified Person on the other, but also the relative
fault of the Fund and the Indemnified Person as well as any other relevant
equitable considerations.

 

ARTICLE 8

 

TRANSFERS OF FUND INTERESTS; WITHDRAWALS

 

Section 8.1           Transfers by Members.

 

(a)          Approval for Transfers. The Membership Interest of a Member may not
be Transferred without the approval of the Board of Managers. Notwithstanding
the foregoing, without approval of the Board of Managers, any Member may
Transfer its entire Membership Interest to an Affiliate of such Member, if the
transferor remains liable for its Capital Commitment (a “Permitted Affiliate
Transfer”). No Transfer by a Member shall be binding upon the Fund until the
Fund receives an executed copy of the agreement providing for such Transfer,
which shall be in form and substance satisfactory to the Board of Managers, and
any Transfer pursuant to this Section 8.1(a) shall be subject to satisfaction of
the conditions set forth in Section 8.1(f).

 

(b)          Admission of Transferee. Any Person which acquires a Membership
Interest by Transfer in accordance with the provisions of this Agreement shall
be admitted as a substitute Member only upon the approval of the Board of
Managers. The admission of a Transferee as a substitute Member shall be
conditioned upon the Transferee’s written assumption, in form and substance
satisfactory to the Board of Managers, of all obligations of the Transferor in
respect of the Transferred Interest and execution of an instrument satisfactory
to the Board of Managers whereby such Transferee becomes a party to this
Agreement.

 

(c)          Transfer Upon Death. The legal representative of a deceased Person
who holds a Membership Interest is hereby authorized to distribute the deceased
individual’s direct or indirect interest in the Membership Interest, without
liquidation thereof, to the Person or Persons entitled thereto under the
applicable laws of testate or intestate succession. The legal representative of
a deceased individual holding the direct or indirect interest in the Membership
Interest shall promptly notify the Fund of such individual’s death. Neither the
legal representative of the deceased individual nor any distributee of the
deceased individual’s direct or indirect interest in the Membership Interest may
require that the Membership Interest be redeemed or liquidated by the Fund. No
Transferee of a deceased individual’s Membership Interest shall be a Member
unless admitted in accordance with Section 8.1(b).

 

 24 

 

  

(d)          Rights of Non-Member Transferees. Any Transfer of a Membership
Interest to a Person that has not been admitted as a Member pursuant to Section
8.1(b) shall be effective to give the Transferee of such Membership Interest
only the right to receive, to the extent Transferred, the allocations of Net
Profits and Net Losses and distributions to which the Transferor would have been
entitled if the Transfer had not been made, and shall not be effective to admit
the Transferee as a Member. Unless admitted as a Member pursuant to Section
8.1(b), such Transferee shall have (i) no right to vote or otherwise participate
in any decisions of the Members or matters relating to the Fund, (ii) no right
of access to the records of the Fund, and (iii) no other rights of any kind
whatsoever except as described in this Section 8.1(d) or as required by
applicable law.

 

(e)          Obligations of All Transferees. Any Transferee of a Membership
Interest, whether or not admitted as a Member, shall be subject to (a) the terms
and conditions of this Agreement, including being subject to all of the
obligations of the Members set forth herein as if such Transferee had been
admitted as a Member, and (b) any claims or offsets relating to the Transferred
Membership Interest that the Fund has against the Transferor of the Membership
Interest at the time of such Transfer.

 

(f)          Further Restrictions on Transfer. As additional conditions to the
validity of any Transfer of a Membership Interest, such Transfer shall not:

 

(i)          violate the registration provisions of the Securities Act of 1933,
as amended, or the securities laws of any applicable jurisdiction;

 

(ii)         cause the Fund to cease to be entitled to the exemption from the
definition of an “investment company” pursuant to Section 3(c)(7) of the
Investment Company Act, and the rules and regulations of the Securities and
Exchange Commission thereunder;

 

(iii)        result in the termination of the Fund under the Code or in the Fund
being classified as a “publicly traded partnership” under the Code;

 

(iv)        unless the Board of Managers waives in writing the application of
this clause (iv) with respect to such assignment (which the Board of Managers
may refuse to do in its absolute discretion), be to a Person which is an ERISA
Plan; or

 

(v)         cause the Fund or the other Members to be in violation of, or effect
a Transfer to a Person that is in violation of, applicable law.

 

As a condition to granting its consent to a Transfer, the Board of Managers may
require reasonable evidence as to the foregoing, including, without limitation,
an opinion of counsel reasonably acceptable to the Board of Managers. Any
purported Transfer as to which the conditions set forth in the foregoing clauses
(i) through (v) above are not satisfied shall be void ab initio. A Transferring
Member shall be responsible for all costs and expenses incurred by the Fund,
including reasonable legal fees and expenses, in connection with any assignment
or proposed assignment.

 

 25 

 

 

(g)          Right of First Offer. For so long as the Members are Trinity and
the BDC or their respective Permitted Affiliate Transferees, each Member hereby
unconditionally and irrevocably grants to the other Member or its designee a
right of first offer to purchase or designate a third party to purchase all, but
not less than all, of any Membership Interest that such other Member may propose
to Transfer to another Person, except for Permitted Affiliate Transfers, at the
valuation most recently approved in accordance with Section 10.5.

 

(i)          The Member proposing to make a Transfer that would be subject to
this Section 8.1(g) must deliver written notice of its intention to Transfer
such interest (the “Notice of Intent”) to the other Member not later than thirty
(30) days prior to the proposed closing date of such Transfer. Such Notice of
Intent shall contain the material terms and conditions of the proposed Transfer
and shall identify the proposed transferee of such interest, if known.

 

(ii)         The Member receiving the Notice of Intent shall have the right, for
a period of fifteen (15) business days from the date of receipt of the Notice of
Intent (the “Acceptance Period”), to accept the Membership Interest or to
designate a third-party purchaser to accept such Membership Interest at the
valuation most recently approved in accordance with Section 10.5 and on the
terms stated in the Notice of Intent. Such acceptance shall be made by
delivering a written notice to the selling Member and the Fund within the
Acceptance Period stating that it elects to exercise its right of first offer
and, if applicable, providing the identity of any Person that the
non-transferring Member designates as the purchaser.

 

(iii)        Following expiration of the Acceptance Period without the Member
receiving the Notice of Intent having during the Acceptance Period accepted the
Membership Interest or designated a third-party purchaser to accept such
Membership Interest in accordance with the immediately-preceding subparagraph
(ii), the selling Member shall be free to sell its Membership Interest in the
Fund to a third party in a Transfer (which third party shall be the party
identified in the Notice of Intent, if known by the selling Member) that
otherwise meets the requirements of this Section 8.1 on terms and conditions it
deems acceptable (but at a price not less than the price and on terms not more
favorable to the purchaser thereof than the price and terms stated in the Notice
of Intent); provided that such sale takes place within sixty (60) days after the
expiration of the Acceptance Period (the “Sale Period”). To the extent the
selling Member Transfers its interest in the Fund during the Sale Period, the
selling Member shall promptly notify the Fund, and the Fund shall promptly
notify the other Member, as to the terms of such Transfer and the name of the
owner(s) to whom the interest was Transferred. If no such sale occurs during the
Sale Period, any attempted Transfer of such interest shall again be subject to
the right of first offer set forth in this Section 8.1(g) and the procedures of
this Section 8.1(g) shall be repeated de novo.

 

Section 8.2           Withdrawal by Members. Members may withdraw from the Fund
only as approved by, and on terms agreed to by, the Board of Managers.

 

 26 

 

 

ARTICLE 9

 

TERM, DISSOLUTION AND LIQUIDATION OF FUND

 

Section 9.1           Term. Except as provided in Section 9.2, the Fund shall
continue without dissolution indefinitely.

 

Section 9.2           Dissolution. The Fund shall be dissolved and its affairs
wound up upon the occurrence of any of the following events:

 

(a)          a determination by the Board of Managers to dissolve the Fund;

 

(b)          a written notice by a Member to the other Member to dissolve the
Fund, which notice shall become effective as stated therein but no less than
ninety days after delivery (unless the other Member waives such notification
requirement);

 

(c)          a determination by the BDC on its providing written notice to the
Board of Managers that the U.S. Securities and Exchange Commission (the “SEC”)
has raised concerns under the Investment Company Act regarding the BDC’s
interest in the Fund, including with respect to consolidation for GAAP or
Investment Company Act purposes, or that there has been a determination by the
SEC to subject the BDC’s participation in the Fund to an accounting or reporting
treatment or other consequence which the BDC, in its sole discretion, determines
to be materially adverse to it; or

 

(d)          the entry of a decree of judicial dissolution pursuant to the Act,
in which event the provisions of Section 9.3, as modified by said decree, shall
govern the winding up of the Fund’s affairs.

 

Section 9.3           Wind-down.

 

(a)          Liquidation by the Board of Managers. Upon the dissolution of the
Fund, the Fund shall be liquidated in accordance with this Section 9.3 and the
Act. The liquidation shall be conducted and supervised by the Board of Managers
and the Investment Committee in the same manner provided by ARTICLE 6 with
respect to the operation of the Fund during its term; provided that in the case
of a dissolution and winding up of the Fund pursuant to Section 9.2(c), the BDC
may elect, by written notice to the Board of Managers, to exercise as
liquidating agent all of the rights, powers and authority with respect to the
assets and liabilities of the Fund in connection with the liquidation of the
Fund, to the same extent as the Board of Managers and the Investment Committee
would have during the term of the Fund.

 

 27 

 

 

(i)          Investments During Liquidation. From and after the date on which an
event set forth in Section 9.2 becomes effective, the Fund shall cease to make
Investments after that date, except for (i) Investments which the Fund was
committed to make in whole or in part (as evidenced by a commitment letter, term
sheet or letter of intent, or definitive legal documents under which less than
all advances have been made) on or before such effective date, and (ii)
Investments in an issuer in which the Fund then has an Investment in which the
Fund participates made with the approval of the Board of Managers within three
(3) Business Days after receipt by the Board of Managers of written notice from
any Member of the availability such an Investment, provided that no such
approval shall be required in connection with an Investment in connection with a
refinancing of the Fund’s prior Investment in such issuer or the sale of such
issuer. Capital calls against the Capital Commitment of the Members shall cease
from and after the date on which an event set forth in Section 9.2 becomes
effective; provided that capital calls against the Capital Commitment of the
Members may continue to fund the allocable share of Investments in which the
Fund continues to participate (as set forth in the immediately preceding
sentence), Fund Expenses and all other obligations of the Fund. Subject to the
foregoing, the Members shall continue to bear an allocable share of Fund
Expenses and other obligations of the Fund until all Investments in which the
Fund participates are repaid or otherwise disposed of in the normal course of
the Fund’s activities.

 

(ii)         Distributions During Liquidation. Distributions to the Members
during the winding down of the Fund shall be made no less frequently than
quarterly to the extent consisting of a Member’s allocable share of cash and
cash equivalents, after taking into account reasonable reserves deemed
appropriate by Board of Managers (or in the event of a dissolution and winding
up of the Fund pursuant to Section 9.2(c), by a Member that has elected to act
as liquidating agent pursuant to Section 9.3(a)), to fund Investments in which
the Fund continues to participate (as set forth in the immediately preceding
paragraph), Fund Expenses and all other obligations (including without
limitation contingent obligations) of the Fund. Unless waived by the Board of
Managers, the Fund also shall withhold ten percent (10%) of distributions in any
calendar year, which withheld amount shall be distributed within sixty (60) days
after the completion of the annual audit covering such year. A Member shall
remain a member of the Fund until all Investments in which the Fund participates
are repaid or otherwise disposed of, the Member’s allocable share of all Fund
Expenses and all other obligations (including without limitation contingent
obligations) of the Fund are paid, and all distributions are made hereunder, at
which time the Member shall have no further rights under this Agreement.

 

(b)          Final Allocations and Distributions. Upon dissolution of the Fund,
final allocations of all items of Net Profits and Net Losses shall be made in
accordance with ARTICLE 4. Upon dissolution of the Fund, the assets of the Fund
shall be applied in the following order of priority:

 

(i)          to creditors (other than Members) in satisfaction of liabilities of
the Fund (whether by payment or by the making of reasonable provision for
payment thereof), including to establish any reasonable reserves which the
Liquidator may, in its reasonable judgment, deem necessary or advisable for any
contingent, conditional or unmatured liability of the Fund;

 

(ii)         to establish any reserves which the Liquidator may, in its
reasonable judgment, deem necessary or advisable for any contingent, conditional
or unmatured liability of the Fund; and

 

(iii)        the balance, if any, to the Members in accordance with Section
5.1(c).

 

 28 

 

 

(c)          Final Accounting. Each Member shall be furnished with a statement
prepared by the Fund’s accountant, which shall set forth the assets and
liabilities of the Fund as at the date of complete liquidation, and each
Member’s share thereof. Upon compliance with the distribution plan set forth in
this Section 9.3, the Members shall cease to be such, and the Liquidator shall
execute, acknowledge and cause to be filed a certificate of cancellation of the
Fund.

 

ARTICLE 10

 

ACCOUNTING, REPORTING AND VALUATION PROVISIONS

 

Section 10.1         Books and Accounts.

 

(a)          General. Complete and accurate books and accounts shall be kept and
maintained for the Fund at its principal office by the Administrative Agent.
Such books and accounts shall be kept on the accrual basis method of accounting
and shall include separate Capital Accounts for each Member. Each Member or its
duly authorized representative, at its own expense, shall at all reasonable
times and upon reasonable prior written notice to the Administrative Agent have
access to, and may inspect, such books and accounts and any other records of the
Fund for any purpose reasonably related to its interest in the Fund.

 

(b)          Bank Accounts. All funds received by the Fund shall be deposited in
the name of the Fund in such bank account or accounts or with such custodian,
and securities owned by the Fund may be deposited with such custodian, as may be
designated by the Board of Managers from time to time and withdrawals therefrom
shall be made upon such signature or signatures on behalf of the Fund as may be
designated by the Board of Managers from time to time.

 

Section 10.2         Financial Reports; Tax Return.

 

(a)          Annual Financial Statements. The Administrative Agent shall engage
an independent certified public accountant approved by the Board of Managers to
act as the accountant for the Fund and to audit the Fund’s books and accounts as
of the end of each fiscal year. As soon as practicable, but no later than one
hundred and twenty days, after the end of such fiscal year, the Board of
Managers shall cause the Administrative Agent to prepare and deliver, by any of
the methods described in Section 11.5, to each Member and to each former Member
who withdrew during such fiscal year:

 

(i)          audited financial statements of the Fund as at the end of and for
such fiscal year, including a balance sheet and statement of income, together
with the report thereon of the Fund’s independent certified public accountant,
which annual financial statements shall be approved by the Board of Managers;

 

(ii)         a statement of holdings of Investments of the Fund, including both
the cost and the Value of such Investments, and a statement of such Member’s
Capital Account; and

 

(iii)        to the extent that the requisite information is then available, a
Schedule K-1 for such Member with respect to such fiscal year, prepared in
accordance with the Code, together with corresponding forms for state income tax
purposes, setting forth such Member’s distributive share of Net Profits and Net
Losses for such fiscal year and the amount of such Member’s Capital Account at
the end of such fiscal year.

 

 29 

 

  

The Board of Managers shall also cause the Administrative Agent to prepare and
deliver, by any of the methods described in Section 11.5, to each Member and
each former Member who withdrew during such fiscal year an unaudited draft
statement of such Member’s Capital Account no later than ninety days after the
end of each fiscal year of the Fund.

 

(b)          Tax Returns. The Board of Managers shall cause the Administrative
Agent to prepare and timely file after the end of each fiscal year of the Fund
all federal and state income tax returns of the Fund for such fiscal year.

 

(c)          Quarterly Financials. As soon as practicable, but in no event later
than forty-five days, after the end of each of the first three fiscal quarters
of a fiscal year, the Board of Managers shall cause the Administrative Agent to
prepare and deliver, by any of the methods described in Section 11.5, to each
Member (i) unaudited financial information with respect to such Member’s
allocable share of Net Profits and Net Losses and changes to its Capital Account
as of the end of such fiscal quarter, and (ii) a statement of holdings of
Investments of the Fund, including both the cost and the Value of such
Investments.

 

Section 10.3         Tax Elections. The Partnership Representative with the
consent of the Board of Managers may, but shall not be required to, cause the
Fund to make any election pursuant to the provisions of Section 754 or 1045 of
the Code, or any other election required or permitted to be made by the Fund
under the Code.

 

Section 10.4         Confidentiality.

 

(a)          General. Each Member agrees to maintain the confidentiality of the
Fund’s records, reports and affairs, and all information and materials furnished
to such Member by the Fund, the BDC, the Administrative Agent or their
Affiliates with respect to their respective businesses and activities. Each
Member further agrees not to provide to any other Person copies of any financial
statements, tax returns or other records or reports, or other information or
materials, regarding the Fund, the BDC, the Administrative Agent or their
Affiliates provided or made available to such Member hereunder (“Confidential
Information”). Each Member agrees not to disclose to any other Person any
Confidential Information without the express prior written consent of the Board
of Managers; provided that any Member may provide Confidential Information (i)
to such Member’s employees, accountants, lenders, internal and external
auditors, legal counsel, financial advisors and other fiduciaries and
representatives (who may be Affiliates of such Member) as long as such Member
instructs such Persons to maintain the confidentiality thereof and not to
disclose to any other Person any information contained therein; (ii) to
potential transferees of such Member’s Membership Interest that agree in
writing, for the benefit of the Fund, to maintain the confidentiality thereof,
but only after reasonable advance notice to the Fund; (iii) if and to the extent
required by law (including judicial or administrative order); provided that, to
the extent legally permissible, the Fund is given prior notice to enable it to
seek a protective order or similar relief; (iv) to representatives of any
governmental regulatory agency or authority with jurisdiction over such Member,
or as otherwise may be necessary to comply with regulatory requirements
applicable to such Member; (v) in the case of the BDC, to the extent required by
law in reporting to its shareholders; and (vi) in order to enforce rights under
this Agreement. Notwithstanding the foregoing, the following shall not be
considered Confidential Information for purposes of this Agreement: (A)
information generally known to the public; (B) information obtained by a Member
from a third party who is not prohibited from disclosing the information; (C)
information in the possession of a Member prior to its disclosure by the Fund,
the BDC, the Administrative Agent or their Affiliates; or (D) information which
a Member can show by written documentation was developed independently of
disclosure by the Fund, the BDC, the Administrative Agent or their Affiliates.
Without limitation to the foregoing, Trinity shall not engage in the purchase,
sale or other trading of securities or derivatives thereof based upon what it
knows to be material non-public information received from the Fund, the BDC, the
Administrative Agent or their Affiliates.

 

 30 

 

  

(b)          Publicity. The parties agree that a public announcement and/or
similar publicity with respect to the transactions contemplated hereby will be
issued by the BDC following the date hereof. The contents of such announcement
and/or publicity by the BDC will be subject to the approval of Trinity (such
approval not to be unreasonably withheld). For the avoidance of doubt, any such
announcement and/or publicity may be transmitted by the BDC by email to its
general contacts.

 

(c)          Withholding Information. To the extent permitted by applicable law,
and notwithstanding the provisions of this ARTICLE 10, each of the Fund and the
Administrative Agent may, in its reasonable discretion, keep confidential from
any Member information to the extent such Person reasonably determines that (i)
disclosure of such information to such Member likely would have a material
adverse effect upon the Fund or any Investment due to an actual or likely
conflict of business interests between such Member and one or more other parties
or an actual or likely imposition of additional statutory or regulatory
constraints upon the Fund, the Administrative Agent or an Investment; or (ii)
such Member cannot or will not adequately protect against the improper
disclosure of Confidential Information, the disclosure of which likely would
have a material adverse effect upon the Fund, the Administrative Agent or an
Investment. Notwithstanding the foregoing, the Fund and the Administrative Agent
shall promptly provide to each Member all relevant documents and information
that would otherwise be required to be provided under this ARTICLE 10 but for
the preceding sentence that is related to any notice or request (whether written
or oral) received from any governmental or regulatory agency involving any
pending or threatened Proceeding in connection with the activities or operations
of the Fund.

 

(d)          Other Obligations. The Members (i) acknowledge that the Fund, the
BDC, the Administrative Agent, their Affiliates, and their respective direct or
indirect owners, managers, officers, directors and employees may acquire
confidential third-party information that, pursuant to fiduciary, contractual,
legal or similar obligations, cannot be disclosed to the Fund or the Members;
and (ii) agree that none of such Persons shall be in breach of any duty under
this Agreement or the Act as a result of acquiring, holding or failing to
disclose such information to the Fund or the Members.

 

 31 

 

 

Section 10.5         Valuation.

 

(a)          General. Valuations shall be made as of the end of each fiscal
quarter and upon liquidation of the Fund in accordance with the following
provisions and the Fund’s valuation guidelines then in effect (which shall be
consistent with the BDC’s valuation guidelines then in effect):

 

(i)          Within forty-five (45) days after the date as of which a valuation
is to be made, the Administrative Agent shall deliver to the Board of Managers a
report as to the recommended valuation as of such date, and provide such Persons
with a reasonable opportunity to request information and to provide comments
with respect to the report.

 

(ii)         If the recommended valuation as of such date is approved by the
Board of Managers, then the valuation that has been approved shall be final.

 

(iii)        If there is an objection to the recommended valuation by a Manager,
then the Administrative Agent shall cause a valuation of the asset(s) subject to
unresolved objection to be made as of such date by an approved valuation expert
(if not already made), and shall determine a valuation of such asset(s)
consistent with the valuation as of such date by the approved valuation expert,
and such valuation shall be final. For this purpose, a valuation of an asset as
of such date shall be considered consistent with a valuation of an approved
valuation expert if it is equal to the recommended value or within the
recommended range of values determined by the approved valuation expert as of
such date. An approved valuation expert shall mean an independent valuation
consultant that either has been approved by the Board of Managers or has been
referenced in a previous valuation report by the Administrative Agent without
objection by any Manager.

 

(iv)        Liabilities of the Fund shall be taken into account at the amounts
at which they are carried on the books of the Fund, and provision shall be made
in accordance with U.S. generally accepted accounting principles for contingent
or other liabilities not reflected on such books and, in the case of the
liquidation of the Fund, for the expenses (to be borne by the Fund) of the
liquidation and winding up of the Fund’s affairs.

 

(v)         No value shall be assigned to the Fund name and goodwill or to the
office records, files, statistical data, or any similar intangible assets of the
Fund not normally reflected in the Fund’s accounting records.

 

(b)          Binding Valuation. All valuations shall be made in accordance with
the foregoing shall be final and binding on all Members, absent actual and
apparent error. Valuations of the Fund’s assets by independent valuation
consultants shall constitute a Fund Expense.

 

ARTICLE 11

 

MISCELLANEOUS PROVISIONS

 

Section 11.1         [Reserved].

 

Section 11.2         Force Majeure. Whenever any act or thing is required of any
Person hereunder to be done within any specified period of time, such Person
shall be entitled to such additional period of time to do such act or thing as
shall equal any period of delay resulting from causes beyond the reasonable
control of such Person, including, without limitation, bank holidays, and
actions of governmental agencies, and excluding, without limitation, economic
hardship; provided that this provision shall not have the effect of relieving
such Person from the obligation to perform any such act or thing.

 

 32 

 

 

Section 11.3         Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the internal law of the State of Delaware, without
regard to the principles of conflicts of laws thereof.

 

Section 11.4         Waivers. No waiver of the provisions hereof shall be valid
unless in writing and then only to the extent therein set forth. Any right or
remedy of a Person hereunder may be waived only by such Person, and any such
waiver shall be binding only on such Person. Except as specifically herein
provided, no failure or delay by any Person in exercising any right or remedy
hereunder shall operate as a waiver thereof, and a waiver of a particular right
or remedy on one occasion shall not be deemed a waiver of any other right or
remedy or a waiver on any subsequent occasion.

 

Section 11.5         Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing or by
electronic mail (with or without attached PDFs), and shall be sufficiently given
if personally delivered or sent by postage prepaid, registered or certified
mail, return receipt requested, or sent by electronic mail, overnight courier or
facsimile transmission, addressed as follows: if intended for the Fund, to the
Fund’s principal office as set forth in the Fund’s records as kept by the
Administrative Agent; and if intended for any Member, to the address of such
Member set forth on the Fund’s records as maintained by the Administrative
Agent, or to such other address as any Member may designate by written notice.
Notices shall be deemed to have been given (i) when personally delivered, (ii)
if sent by registered or certified mail, on the earlier of (A) three days after
the date on which deposited in the mails or (B) the date on which received, or
(iii) if sent by electronic mail, overnight courier or facsimile transmission,
on the date on which received; provided that notices of a change of address
shall not be deemed given until the actual receipt thereof. The provisions of
this paragraph shall not prohibit the giving of written notice in any other
manner; any such written notice shall be deemed given only when actually
received.

 

Section 11.6         Construction.

 

(a)          Captions; Interpretation. The captions used herein are intended for
convenience of reference only and shall not modify or affect in any manner the
meaning or interpretation of any of the provisions of this Agreement. This
Agreement is not intended to carry over any economic entitlements or obligations
that may have arisen among the parties under the Existing Agreement due to
events preceding this Agreement other than those specifically contemplated
herein and should be interpreted accordingly to the extent applicable.

 

(b)          Singular and Plural. As used herein, the singular shall include the
plural, the masculine gender shall include the feminine and neuter, and the
neuter gender shall include the masculine and feminine, unless the context
otherwise requires.

 

 33 

 

 

(c)          References to this Agreement. The words “hereof,” “herein,” and
“hereunder,” and words of similar import, when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(d)          Articles and Sections. References in this Agreement to Articles and
Sections are intended to refer to Articles and Sections of this Agreement unless
otherwise specifically stated.

 

(e)          Third Parties. Other than the rights of Indemnified Persons to
indemnification and exculpation pursuant to Section 7.3 and Section 7.4, nothing
in this Agreement shall be deemed to create any right in or benefit for any
creditor of the Fund or other Person that is not a party hereto, and this
Agreement shall not be construed in any respect to be for the benefit of any
creditor of the Fund or other Person that is not a party hereto.

 

Section 11.7         Amendments. This Agreement may be amended at any time and
from time to time with the approval of the Board of Managers.

 

Section 11.8         Legal Counsel. The BDC has engaged Robinson, Bradshaw &
Hinson, P.A. (“RBH”), as legal counsel to the Fund, the BDC and the
Administrative Agent. Moreover, RBH has previously represented and/or
concurrently represents the interests of the Fund, the BDC, the Administrative
Agent and/or parties related thereto in connection with matters other than the
preparation of this Agreement and may represent such Persons in the future. Each
Member: (i) approves RBH’s representation of the Fund, the BDC and the
Administrative Agent in the preparation of this Agreement; and (ii) acknowledges
that RBH has not been engaged by any other Member to protect or represent the
interests of such Member vis-à-vis the Fund or the preparation of this
Agreement, and that actual or potential conflicts of interest may exist among
the Members in connection with the preparation of this Agreement. In addition,
each Member: (iii) acknowledges the possibility of a future conflict or dispute
among Members or between any Member or Members and the Fund or the
Administrative Agent; and (iv) acknowledges the possibility that, under the laws
and ethical rules governing the conduct of attorneys, RBH may be precluded from
representing the Fund and/or the BDC and/or the Administrative Agent (or any
equity holder thereof) in connection with any such conflict or dispute. Nothing
in this Section 11.8 shall preclude the Fund from selecting different legal
counsel to represent it at any time in the future and no Member shall be deemed
by virtue of this Section 11.8 to have waived its right to object to any
conflict of interest relating to matters other than this Agreement or the
transactions contemplated herein.

 

Section 11.9         Execution. This Agreement may be executed in any number of
counterparts and all such counterparts together shall constitute one agreement
binding on all Members.

 

Section 11.10         Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto; provided
that this provision shall not be construed to permit any assignment or transfer
which is otherwise prohibited hereby.

 

 34 

 

 

Section 11.11         Severability. If any one or more of the provisions
contained in this Agreement, or any application thereof, shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications thereof shall not in any way be affected or impaired thereby.

 

Section 11.12         Entire Agreement. This Agreement and the Subscription
Agreements entered into between the Fund and each Member in connection with the
Members’ subscription of interests in the Fund set forth the entire
understanding among the parties relating to the subject matter hereof, any and
all prior correspondence, conversations, memoranda or other writings (including
the Existing Agreement) being merged herein and replaced and being without
effect hereon. No promises, covenants or representations of any character or
nature other than those expressly stated herein or in such Subscription
Agreements have been made to induce any party to enter into this Agreement.

 

[Remainder of page left blank]

 

 35 

 

 

IN WITNESS WHEREOF, the Members have caused this Agreement to be executed and
delivered as of December 20, 2018.

 

  BDC:       Capitala Finance Corp.           By: /s/ Joseph B. Alala, III    
Name: Joseph B. Alala, III     Title: President and Chief Executive Officer    
      TRINITY:       Trinity Universal Insurance Company           By: /s/ John
Boschelli     Name: John Boschelli     Title: Assistant Treasurer          
MEMBERS OF THE BOARD OF MANAGERS           By: /s/ John Boschelli     Name: John
Boschelli     Title: Manager           By: /s/ Jonathan Wilson     Name:
Jonathan Wilson     Title: Manager           By: /s/ Joseph B. Alala, III    
Name: Joseph B. Alala, III     Title: Manager           By: /s/ Peter Sherman  
  Name: Peter Sherman     Title: Manager

 

 

 

 

Schedule A

 

Without limiting the power and authority of the Board of Managers set forth in
the Agreement, approval by the Board of Managers shall be required for the Fund
to do any of the following:

 

1.Enter into any transaction-related agreement with a Member or an Affiliate of
a Member (except as expressly permitted by the Agreement, including as
contemplated in Section 6.8(a) and (b));

 

2.Make an Investment in a Member or an Affiliate of a Member;

 

3.Enter into hedging, swaps, forward contracts or other commodities
transactions, except as permitted by Section 6.7 of the Agreement;

 

4.Contract for Leverage on behalf of the Fund;

 

5.Replace the Administrative Agent for the Fund, or modify or waive the terms of
any administrative services agreement;

 

6.Approve a Transfer of an interest in the Fund where required by ARTICLE 8 of
the Agreement

 

7.Take any action or decision which pursuant to any provision of the Agreement
requires approval of the Board of Managers;

 

8.Modify or waive any provision of the Agreement, including this Schedule A or
modify the Certificate of Formation of the Fund in a manner adverse to the
rights of any Member under the Agreement;

 

9.Guarantee or otherwise become liable for, the obligations of other Persons;

 

10.Materially change the business of the Fund or its subsidiaries from its
current business or enter into any line business other than existing or related
lines of business;

 

11.Make, change or rescind any tax election;

 

12.Settle or compromise with respect to any tax audit, claim, deficiency notice,
suit or other proceeding relating to taxes; make a request for a written ruling
to any tax authority; or enter into a written and legally binding agreement with
any tax authority (including any agreement to extend or waive any statute of
limitations with respect to any taxes);

 

13.Make short sales of securities;

 

14.Change the name or principal office of the Fund or open additional offices of
the Fund;

 

 

 

 

15.Retain third-party agents on behalf of the Fund, open accounts with third
parties on behalf of the Fund and designate signatures upon which withdrawals
from accounts shall be made on behalf of the Fund;

 

16.Adjust Net Profits or Net Losses to amortize Organization Costs or select a
period over which to amortize Organization Costs;

 

17.Determine a period to allocate Net Profits or Net Losses among the Members
pursuant to Section 4.1;

 

18.Approve an independent certified public accountant to act as the accountant
for the Fund and to audit the Fund’s books and accounts as of the end of each
fiscal year; provided that the retention of Ernst & Young as the Fund’s
independent certified accountant for the fiscal year of the date hereof is
hereby approved; and

 

19.Organize, acquire an interest in, or transfer or otherwise dispose of an
interest in, any subsidiary of the Fund, any parallel partnerships, corporations
or other entities, or modify or waive the terms thereof.

 

 2 

 

 

Schedule B

 

1.Take any action or make any decision that results in the acquisition or
disposition of an Investment;

 

2.Grant any consent or take any other action as the owner of an Investment (such
as, for example, in respect of any late payment in respect of an Underlying
Loan); and

 

3.Materially modify or waive the terms of any Investment.

 

Notwithstanding the foregoing, the approval of the Investment Committee shall
not be required in respect of actions taken by the BDC, its Affiliates and the
BDC Managers to the extent permitted by Section 6.8(a) and (b).

 

 

 

